Plaintiff was nonsuited. On appeal a new trial was ordered, costs to abide the event. On the second *Page 492 
trial defendant had a verdict. The clerk taxed costs of appeal in favor of defendant, and an order was made at Special Term directing a re-taxation, and disallowing costs of appeal.
The General Term affirmed this order, and defendant appeals to this court. The appeal is from a construction by the General Term of its own order, which is in accordance with the construction of other similar orders, and we think such interpretation of its own order ought not to be interfered with by this court.
The appeal should be dismissed.
All concur.
Appeal dismissed.